Citation Nr: 1516345	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  05-29 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in March 2013, which vacated a June 2007 Board decision that denied service connection for PTSD and remanded the case for additional development.  The issue initially arose from a March 2005 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2005, the Veteran testified at a personal hearing before a Decision Review Officer.  A copy of the transcript of that hearing is of record.  


REMAND

The Board finds additional action is required prior to appellate review.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The November 2013 remand instructions included a request that the Veteran be scheduled for a VA psychiatric examination to determine the nature and etiology of his claimed PTSD.  There is no indication that an examination was performed or that a supplemental statement of the case was issued after additional VA treatment records were added to the record in December 2013.  Therefore, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of claimed PTSD.  The examiner must review the claims file and must note that review in the report.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  The examiner should identify each psychiatric disorder experienced by the Veteran.  The examiner should either diagnose or rule out PTSD, to include an opinion as to whether the evidence indicates a personal assault occurred.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  For each psychiatric disability present, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that psychiatric disability had its onset in service or is otherwise related to service, to include as due to the claimed military sexual trauma.  In providing the opinion, the examiner should address the diagnosis of delayed onset PTSD due to military sexual trauma, which has been rendered by the Veteran's VA treatment provider.

2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

